DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Response to Amendment
35 U.S.C. 101 rejections are withdrawn.
35 U.S.C. 102 rejections are maintained, but new rationales provided when necessitated by amendment. 
Notice to Applicant
In the amendment dated 1/25/2021, the following has occurred: Claim 1 has been amended; No claims have been canceled; No claims have been added.
Claims 1-3, 5-6, 8-13, 15-18, 20-30 are pending. 
Effective filing date: 2/24/2016. Note that the present application does not get the benefit of priority to the provisional application because the provisional application does not disclose all of the steps of claim 1.  
Assignment Data: Thomas Reuters, Markmonitor, Camelot, Credit Suisse. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 5-6, 8-13, 15-18, 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keren et al. (US 2016/0055490 A1), hereinafter “Keren.”
Regarding claim 1, Karen discloses a computer-based system connected via a communications network to a remote user device and a plurality of services (Abstract discloses that Karen is directed towards a computerized method of protecting a brand name of a brand owner, including crawling a global communication network to identify and collect data about websites that possibly abuse the brand name, for each website that possibly abuses the brand name, analyzing whether or not the website abuses the brand name by analyzing at least one of content of the website and data about an owner of the website. The method further includes, for each web-site that possibly abuses the brand name, generating an investment score indicating an estimated level of investment that was invested in development of the website, and generating a damage score indicating a level of damage that the website is estimated to produce to the brand name), the system comprising a computer processor to perform data collection, wherein the computer processor is configured to perform (Page 32, paragraph 436 discloses that the present invention may be implemented as a computerized system, which may comprises a processor and input units): 
receiving a set of collection data from a set of services, the set of collection data comprising a set of brand abuse data for comparison against a control set of data stored in a non-transitory, user-updated abuse database and having a set of fields and via the digital communications network a query (As discussed above, the system receives brand data and website data about the brand. To give a concrete example, Paragraph 108 discloses that the first step may include creating a database that includes scanning engines and crawlers. This database abuse. The tools that extract information from search engines and execute the crawling is a “query”); 
identifying an entity to identify and extract within the set of collection data a set of entity data, compare the set of entity data against a set of entity control data to resolve entity identification, associated an entity identifier with an identified entity, and determine a set of relationship data between entities based on attributes of the entities (Paragraphs 109-111 then disclose processing the data collected to analyze the data in order to create an ongoing real-time analysis. This is done by processing information regarding an existing data – when a domain name is suspected to be infringing brand rights is found as taken, the system will collect information that is posted on the website (content, titles, tags, graphics, etc.). Additionally, the processing of information about a domain name can include collecting information regarding each domain name and checking whether contacts of the domain name are similar to default contacts that the client defined. Incompatibilities will be marked in the database. This shows that the set of collection data is collected and identified, from this data, various pieces of data (content, titles, graphics, contacts, etc.) are extracted and compared to the control data. Further, the domain names are then categorized (i.e. an entity identifier) and a set of relationship data is determined (i.e. incompatibilities or similarities marked in the database and classifications will be attached to domains in which the contacts are not updated)); 
matching to receive data derived from the set of collection data including attribute data of the entities and compare the received data against a set of known brand abuse data and generate a bad actors who conduct the brand abuse incidents across threat vectors and enablers of the bad actors and an output indicating a presence of a match (See above limitation about comparing contacts and determining if there is not a match. These are attributes. Further, the relationship is between brand abuse incidents and actors (the domain name that is infringing is both the incident and the actor, namely the person or group that created the domain name), as well as threat vectors (the website itself is the threat vector). Moreover, paragraph 151 discloses also keeping records of hosting records for each domain. This is an enabler in accordance with paragraph 59 of the Specification which defines an enabler as ‘hosting providers’);
scoring to generate a set of score data based on volume and breadth of the brand abuse incidents (Paragraph 112 discloses creating different indexes and measures. Paragraph 113 explicitly discloses generating scores. As further discussed above, this score is based on optimizations and monetization, which is based on the volume and breadth of brand abuse – see paragraph 381 which discusses a higher opportunity scores since it was previously used. This is equivalent to volume and breadth (i.e. the fact that it was used before shows that it has higher volume in total people than one that has not been used, and breadth in that it has farther reach than a domain name that has not been used by anyone before); 
presenting a graphic representation of the set of scored data on a display device associated with the remote user device, wherein the computer processor is further configured to classify entities by brand abuse categories (Paragraph 113 discloses presenting the scores and analysis in the form of tables, graphs, and pie charts. See paragraphs 135 and 326 for sorting and categorization. Paragraph 110 discloses categorizing data. Paragraph 135 discloses categorizing by industry); 

Regarding the limitation that the computer processor is further configured to classify entities by brand abuse category via a Random Forest algorithm, According to MPEP section 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. > See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). < In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a Id.
The applicability of section 2111.04 to the limitation that the computer is configured to use a Random Forest algorithm is this limitation does not recite any structural components. This limitation merely recites the use of a particular algorithm. This does not change the structure of the system. 
Regarding claim 2, Karen discloses the system of claim 1 further comprising a search module adapted to rank for brand protection criteria (Paragraph 113 discloses rankings of the data). 
Regarding claim 3, Karen discloses the system of claim 1 comprising to provide bulk action based on a brand protection criteria (Paragraph 271 discloses grouping of related brands and paragraph 114 discloses sending bulk batches of Cease and Desist notifications). 
Regarding claim 5, Karen discloses the system comprising a classification module adapted to transform text data extracted from the set of document data into numeric vectors (Paragraph 410 discloses a vector space model which is a term document matrix with term frequency inverse document frequency scores. This is taking text and making it numeric in frequency). 
Regarding claim 6, Karen discloses the system of claim 1 comprising means for performing a text to vector transformation using one of a topic model or LDA (As above, the TF-IDF is based on terms, which, as discussed above, is based on topic (i.e. at least brand abuse)). 
Regarding claim 8, Karen discloses a graph layer adapted to identify relationships between entities into a directed property graph, wherein entities (vertices) and relations (Edges of the graph are multi-valued (Paragraph 113 discloses extraction of data and analysis including 
Regarding claim 9, Karen discloses an attribute matching module (See claim 1 matching contacts of client to clients of website). 
Regarding claim 10, Karen discloses the system of claim 1 wherein the data collection engine includes uses a cluster operating on a set of connected computers to obtain brand protection information by one or more of crawling web pages over the Internet, harvesting search engines, crawling online market places, collecting social media feeds, detecting potential phish emails and landing pages, collecting mobile application data (See rejection to claim 1 regarding crawling web pages).   
Regarding claims 11, 12, 15, 16, 17, 18, 20, 21, 22, 24, 25, 26, 27, 28, and 29, According to MPEP section 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. > See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). < In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
The applicability of section 2111.04 to claims 11, 12, 15, 16, 17, 18, 20, 21, 22, 24, 25, 26, 27, 28, and 29 is that none of these claims recite any structural components. The claims merely recite the use of particular algorithms, the collection of particular data, specific categorization of data, particular representations of a graph or graph layer, where a map structure is presented, data of particular fields, a new collected image, and how to use the search module. None of these change the structure of the system. 
Regarding claim 13, Karen discloses the system of claim 11 wherein the data collection engine stores the detection datasets in a relational database (Paragraph 422 discloses object-relational mapping to connect with application database). 
Regarding claim 23, Karen discloses the system of claim 1 further comprising a cluster of computers connected over a network (Paragraph 437 discloses multiple computers). Note that the rest of the claim is nonfunctional descriptive information for the reasons listed above).   
Regarding claim 30, Karen discloses the system of claim 1 further comprising a graph augmentation module adapted to perform one or more of: 2) present a user with an interface to initiate an on-demand correlation between an entity and an external source (As in claim 1, a real-time correlation is determined between a website/domain name entity and a brand).  
Response to Arguments
35 U.S.C. 102 Rejections:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687